Citation Nr: 0331126	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  He died in November 1998.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

In an August 2002 decision, the Board denied the appellant 
entitlement to service connection for the cause of the 
veteran's death; service connection for chronic obstructive 
pulmonary disease (COPD), nicotine dependence, residuals of 
smoking, circulatory problems, and a back condition, for 
purposes of accrued benefits; and eligibility for 
educational benefits for survivors' and dependents' 
educational assistance, under 38 U.S.C. Chapter 35.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans' Claims (Court).  

In a July 2003 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's August 2002 
decision.  Pursuant to the actions requested in the Joint 
Motion for Partial Remand, the Court vacated that part of 
the Board's decision denying service connection for the 
cause of the veteran's death and remanded the issue to the 
Board for issuance of a readjudication decision consistent 
with the motion.  The appeal as to the remaining issues was 
dismissed.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The parties' Joint Motion for Partial Remand notes that VA's 
duty to assist the claimant while developing her claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), created by the 
VCAA, requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  The duty to assist includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  In the case at hand, the record contains testimony 
from the veteran and a letter from his treating private 
physician, T. Blecha, M.D. a family practitioner, which 
allege that the veteran's COPD totally disabled the veteran, 
that the COPD was the result of chemicals used in service, 
that the chemicals have been found to be toxic, that the 
veteran was not provided a mask, and that the veteran's 
exposure greatly accelerated his COPD.  Although this 
evidence was addressed by VA, the Joint Motion argues that a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), because of the physician's opinion of a 
causal link between the veteran's COPD and his military 
service.  Accordingly, VA needs to obtain a medical opinion, 
following thorough review of the record, to include the 
veteran's service medical records and military personnel 
records, as to whether it was as likely as not that the 
veteran's COPD was due to, originated in, or was exacerbated 
by his active military service.  

The record shows that the veteran served his entire active 
military service in the United States Air Force, from April 
1951 to April 1955.  His service personnel records indicate 
that, in April-May 1951, he was in basic training; from June 
1951 to April 1952, he was a student taking aircraft 
maintenance and aircraft electrical courses; and from May 
1952 to April 1955, he served as an apprentice aircraft 
electrician.  He was not shown by his service personnel 
records to be a welder.  According to November 1998 medical 
records obtained from the Brodstone Memorial Nuckolls County 
Hospital, the veteran was a retired farmed who related that 
he had been exposed to moldy grain and dust when harvesting.  
It was not indicated in the record whether he was exposed to 
pesticides or other chemicals when treating his fields.  In 
order to obtain a complete assessment of the veteran's 
respiratory history from a pulmonary specialist, the 
appellant should be requested to provide information 
regarding the veteran's occupational history.

The veteran died in November 1998.  His death certificate 
notes the cause of death as cardio-pulmonary arrest, due to 
or the consequence of septicemia leading to renal failure, 
due to or the consequence of diverticulitis with colo-
cutaneous fistula.  Severe COPD is listed as a significant 
condition contributing to death, but not related to death.  
At the time of the veteran's death, service connection had 
not been established for any disability.  

While the case was at the Board on remand from the Court, 
the appellant submitted additional argument and evidence, 
which she specifically requested be included in the Board's 
remand for initial review by the RO.  This additional 
evidence consists of a letter, dated in October 2003, from 
the veteran's treating physician, in which he offers a 
medical opinion pertinent to the issue at hand.  The United 
States Court of Appeals for the Federal Circuit, in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003), held that additional 
development by the Board, pursuant to the authority granted 
by 38 C.F.R. § 19.9(a)(2) (2003), was invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304 (2003), it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration 
and without having to obtain the appellant's waiver.  The 
Court found that it was contrary to the requirement of 
38 U.S.C.A. § 7104(a) (West 2002) that "[a]ll questions in a 
matter which...is subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary."  In 
the case at hand, not only has the appellant not submitted a 
waiver of initial review of the recently submitted evidence, 
she has specifically requested that the RO be provided the 
additional evidence for initial review.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the appellant 
and request the following information:
a.	What types of crops did the 
veteran plant?
b.	How much acreage was normally 
involved?
c.	What pesticides, fertilizers, and 
other chemicals were 
spread/sprayed on the fields?  If 
possible, the actual product names 
should be provided.
d.	Did the veteran normally weld his 
farm equipment when repairs were 
necessary?  What type of solder 
did he use?
e.	Did the veteran store his grain in 
silos?  If so, did he take 
precautions against the dangers of 
silo gas or oxygen deficiency and 
did he use appropriate self-
contained breathing equipment when 
entering silos where gas may be 
present, or where an oxygen 
deficiency may exist?  Did he use 
dust respirators when handling 
moldy hay and grains, or when 
grain dust was present? 

If the appellant is unable to recall 
specific details regarding the use of 
pesticides, fertilizers or other 
chemical products; or is unable to 
access farm records detailing purchases 
of these products, it is suggested that 
she contact the proprietors where these 
products were purchased and obtain 
copies of their records.  

2.  Once the appellant indicates that she 
has made a good faith effort and indicates 
that she has provided all of the 
information requested and this information 
is associated with the claims folder, the 
RO is to arrange for the veteran's claims 
file, to include the veteran's service 
medical and personnel records, and a 
complete copy of this remand be made 
available to a VA physician specializing 
in pulmonary medicine for review.  The 
reviewing physician is to offer opinions 
as to:  a) whether it was at least as 
likely as not that the veteran's post-
service COPD was etiologically related to 
a disease or injury noted in service;  b) 
was COPD incurred or aggravated in service 
and, if aggravated, the degree of 
permanent aggravation;  and c) was COPD 
proximately due to or the result of a 
service-connected disability.  Complete 
rationale for each opinion expressed and 
conclusion reached should be set forth and 
incorporated with the veteran's claims 
file.  

3.  The RO should send the appellant a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  This should include the 
information outlined in indented paragraph 
1 of this remand.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability and entitlement 
at issue, is not acceptable.  The letter 
should inform the appellant of which 
portion of the information and evidence is 
to be provided by the appellant and which 
part, if any, VA will attempt to obtain on 
behalf of the appellant.  

4.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 
(2003), and that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  Thereafter, the RO should 
readjudicate this claim, to include the 
recently submitted evidence.  If this 
evidence is duplicative of evidence 
previously submitted, this should be 
noted by the RO.  The RO is advised that 
they are to make a determination based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  If 
the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




